Citation Nr: 0806132	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-20 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a gunshot wound to the left forearm, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from January 1942 
to July 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

In February 2008, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

By a December 2005 Board remand, the RO was instructed to 
obtain a VA examination regarding the veteran's claim for 
entitlement to an increased evaluation for residuals of a 
left forearm gunshot wound.  The remand requested specific 
medical opinions and information, including 1) a detailed 
account of all manifestations of the left forearm pathology 
to include scar, muscle, orthopedic, and neurological 
residuals, 2) the existence of any functional limitation and 
range of motion findings, 3) the existence of pain on motion, 
weakness, excess fatigability, and/or incoordination, 4) 
identification of limitations caused by the veteran's 
service-connected left wrist degenerative joint disease, and 
5) a specific discussion of the severity of any muscle 
impairment, to include which muscle groups are involved.  The 
RO obtained a VA examination, but the examiner did not answer 
all of the specific questions in the remand.  The examiner 
reported that there was no joint involvement, made detailed 
findings regarding a left forearm scar, and found no left 
elbow limitation of motion, weakness, or neurological loss.  
But the examiner did not address muscle disability, the 
limitations caused by left wrist degenerative joint disease, 
and/or any nerve impairment. 

The Board finds that the RO has not complied with the 
instructions from the December 2005 remand.  The Board is 
obligated by law to ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that RO compliance with remand directives is not 
optional or discretionary and the Board errs as a matter of 
law when it fails to ensure remand compliance).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

2.  The RO must afford the veteran a VA 
examination or VA examinations with the 
appropriate specialists to determine the 
current severity of his service-connected 
left forearm gunshot wound residuals.  The 
claims file, to include a copy of this 
remand, must be made available to the 
examiner(s).  The examiner(s) must 
indicate in the examination report that 
the claims file was reviewed.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary must be conducted.  Any further 
studies deemed relevant by the examiner(s) 
must also be conducted.  The examiner(s) 
must record all pertinent medical 
complaints, symptoms, and clinical 
findings, in detail.  As to all 
information requested below, a complete 
rationale for all opinions must be 
provided, and the report(s) prepared must 
be typed.  

First, the examiner must identify all left 
forearm gunshot wound residuals, to 
include any scars, muscle, orthopedic, and 
neurological residuals.  Second, the 
examiner must identify the specific muscle 
groups involved in, or affected by, the 
service-connected left forearm gunshot 
wound, i.e., Muscle Groups I, III, IV, V, 
etc.  The examiner must specifically 
discuss the severity of any muscle 
impairment.  Third, the examiner must 
address whether there is any joint 
involvement related to the left forearm 
gunshot wound residuals.  The examiner 
must specifically address the existence 
and extent of joint involvement due to the 
service-connected residuals of a left 
forearm gunshot wound, service-connected 
left wrist degenerative joint disease. and 
service-connected left shoulder limitation 
of motion.  If there is joint involvement 
due to the residuals of a left forearm 
gunshot wound, the examiner must address 
the existence and extent of any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result 
in any limitation of motion.  The examiner 
must accurately measure and report where 
any recorded pain begins and ends when 
measuring limitation of motion.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.  
Fourth, the examiner must address the 
existence and extent of any neurological 
residuals of the left forearm gunshot 
wound.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


